United States Court of Appeals
                         FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 11-1108                                              September Term, 2016
                                                         FILED: DECEMBER 23, 2016
UNITED STATES SUGAR CORPORATION,
                  PETITIONER

v.

ENVIRONMENTAL PROTECTION AGENCY,
                 RESPONDENT

AMERICAN CHEMISTRY COUNCIL, ET AL.,
                 INTERVENORS


Consolidated with 11-1124, 11-1134, 11-1142, 11-1145, 11-1159, 11-1165, 11-1172, 11-1174,
11-1181, 13-1086, 13-1087, 13-1091, 13-1092, 13-1096, 13-1097, 13-1098, 13-1099, 13-1100,
13-1103
____________________________________

No. 11-1141
AMERICAN CHEMISTRY COUNCIL,
                 PETITIONER

v.

ENVIRONMENTAL PROTECTION AGENCY,
                 RESPONDENT

AMERICAN FOREST & PAPER ASSOCIATION, ET AL.,
                  INTERVENORS


Consolidated with 11-1182, 11-1207, 11-1208, 13-1105, 13-1107



                              On Petition for Panel Rehearing
       Before: HENDERSON, BROWN and GRIFFITH, Circuit Judges.

                                        JUDGMENT

       These causes came to be heard on the petition of the Environmental Protection Agency
for panel rehearing as to remedy, and the responses thereto. On consideration thereof, it is

        ORDERED and ADJUDGED that the judgment of this court filed July 29, 2016 remain
in effect as to No. 11-1125, et al., American Forest & Paper Association, Inc., et al. v. EPA, and
the above-captioned cases, in accordance with the opinion filed July 29, 2016. It is

        FURTHER ORDERED and ADJUDGED that the numeric MACT standards set in the
Major Boilers Rule for new and existing sources in each of the eighteen subcategories be
remanded without vacatur for the agency to conduct further proceedings consistent with the
court's prior opinion issued July 29, 2016, in accordance with the opinion issued here in this date.



                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Ken Meadows
                                                             Deputy Clerk




Date: December 23, 2016

Opinion Filed Per Curiam